COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ricky Berry v. The State of Texas

Appellate case number:    01-12-01176-CR

Trial court case number: 1310202

Trial court:              182nd District Court of Harris County

        The Clerk of this Court is directed to send appellant a copy of the record no later than 15
days from the date of this order.

       Appellant’s request for an extension of time to file his pro se response is GRANTED.
The deadline for the response is extended 30 days, from July 1, 2013 to July 31, 2013.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: June 13, 2013